NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 11a0518n.06

                                            No. 08-6171                                    FILED
                                                                                       Jul 26, 2011
                             UNITED STATES COURT OF APPEALS
                                                                                LEONARD GREEN, Clerk
                                  FOR THE SIXTH CIRCUIT


UNITED STATES OF AMERICA,                                 )
                                                          )        ON APPEAL FROM THE
       Plaintiff-Appellee,                                )        UNITED STATES DISTRICT
                                                          )        COURT FOR THE EASTERN
v.                                                        )        DISTRICT OF KENTUCKY
                                                          )
ISAIAH LAMAR ROBINSON,                                    )                          OPINION
                                                          )
       Defendant-Appellant.                               )




BEFORE:        COLE and ROGERS, Circuit Judges; SARGUS, District Judge.*

       COLE, Circuit Judge. Defendant-Appellant Isaiah Lamar Robinson appeals his 828-month

sentence imposed by the district court following a guilty plea. We AFFIRM.

       On the second day of his trial, Robinson pleaded guilty to six counts of a federal indictment

based on his armed robbery of three Shell gas stations in Georgetown, Kentucky. Counts one, three,

and five charged Robinson with robbery in violation of the Hobbs Act, 18 U.S.C. § 1951, and counts

two, four, and six with discharging a firearm during the commission of a federal crime of violence

in violation of 18 U.S.C. § 924(c)(1). For each of counts one, three, and five, Robinson’s guidelines

range was 108 to 135 months’ imprisonment, and the district court imposed a sentence of 108

months for each, to run concurrently. Count two carried a mandatory minimum of 10 years, and


       *
         The Honorable Edmund A. Sargus, Jr., United States District Court for the Southern
District of Ohio, sitting by designation.
No. 08-6171
United States v. Robinson

counts four and six each had mandatory minimums of 25 years, totaling a mandatory-minimum

sentence of 60 years on the § 924(c) violations. The district court imposed the mandatory-minimum

sentences on counts two, four, and six and ordered that they run consecutive to each other and the

108-month sentence, resulting in a total sentence of 828 months of imprisonment.

        On appeal, Robinson contends that the district court abused its discretion by imposing the

60-year sentence consecutive to the 108 months imposed as a result of counts one, three, and five.

Robinson argues that a 60-year sentence was sufficient and that the district court should have ordered

that the sentences run concurrently. However, “the plain language of 18 U.S.C. § 924(c) forbids a

district court to direct that a term of imprisonment under that statute run concurrently with any other

term of imprisonment, whether state or federal.” United States v. Gonzales, 520 U.S. 1, 11 (1997).

Thus, the district court did not err in imposing Robinson’s § 924(c) sentences consecutive to the 108-

month sentence. To the extent that Robinson also claims that the imposition of consecutive

sentences for each § 924(c) violation was in error, this argument is also foreclosed. See United

States v. Clark, 634 F.3d 874, 877 (6th Cir. 2011) (“[T]he district court did not err in imposing

separate, consecutive, sentences for each of the section 924(c) violations.” (citing Abbott v. United

States, --- U.S. ---, 131 S. Ct. 18, 22 (2010))).

        Accordingly, we AFFIRM the sentence imposed by the district court. The government’s

motion to dismiss Robinson’s appeal is DENIED as moot.




                                                    -2-